Citation Nr: 1433924	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  09-48 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of metastatic seminoma, to include as due to exposure to ionizing radiation.

4.  Entitlement to service connection for a lung disorder, to include as due to exposure to Agent Orange.

5.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), to include as secondary to cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1966 to June 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  
      
Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal, other than an informal hearing presentation submitted by the Veteran's representative.


FINDINGS OF FACT

1.  The Veteran was exposed to noise during service.

2.  Symptoms of hearing loss were not chronic in service, did not manifest to compensable degree within one year of separation from service, and hearing loss is not related to service.

3.  Tinnitus is not related to service.

4.  The Veteran was exposed to ionizing radiation during his military service.

5.  The Veteran has not had a disorder that may be presumptively related to ionizing radiation exposure, and metastatic seminoma, to include associated metastatic disease, is not related to service to include exposure to ionizing radiation.

6.  The Veteran was not exposed to herbicides during his military service.

7.  A lung disorder, to include current restrictive lung disease, not related to his military service.

8.  An acquired psychiatric disorder, to include PTSD, depression, or anxiety is not related to his military service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013). 

2.  Tinnitus was not incurred in service.. 38 U.S.C.A. §§ 1101, 1110, 1137 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).

3.  Metastatic seminoma was not incurred in or aggravated by active duty, and is not the result of exposure to ionizing radiation.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.309, 3.311 (2013).

4.  A lung disorder was not incurred in service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

5.  An acquired psychiatric disorder was not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1137, (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection, Generally

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  None of the disorders at issue are a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Some disease, such as organic diseases of the nervous system (including sensorineural hearing loss)  are considered to be  "chronic" diseases which are listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).  With regard to any disorders which are not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, including organic disease of the nervous, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service Connection for Hearing Loss and Tinnitus

The Veteran contends that that he has hearing loss and tinnitus as a result of exposure to noise from helicopters during service.  Specifically in September 2007, he indicated that he was a "combat medic" and flew aboard UH-1and Bell 0H 13 helicopters.  He further indicated that in addition to flying in these aircraft, he was exposed to their noise when tending to injured persons awaiting helicopter evacuation.  

As an initial matter, the Board notes that the threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standards Organization (ISO)-American National Standards Institute (ANSI). In the forgoing discussion, ASA units appear to the right and in parentheses, while ISO-ANSI units appear to the left.

Service personnel records reflect that following basic combat training, the Veteran's principal assigned duties were as a "meat cutter" and "x-ray specialist."  Service treatment records reveal that on induction examination in May 1966, the Veteran denied any history of hearing loss or ear trouble, and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20 (5)
5 (-5)
5 (-5)
5 (-5)
0 (-5)
LEFT
20 (5)
15 (5)
5 (-5)
5 (-5)
0 (-5)

There are no reports or treatment with regard to hearing loss or tinnitus and on separation examination in May 1968, the Veteran Again affirmatively denied any history of your trouble or hearing loss.  An audiological evaluation reflected that pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

Based on the foregoing, the Board finds that the Veteran's hearing was essentially normal throughout service, see Hensley, 5 Vet. App. 155.  Following separation from service, the Veteran denied hearing-related problems or symptoms for many years, including on unrelated private treatments in October 1999 and December 2000, based on which the Board finds that hearing loss did not become manifest to a compensable degree within one year of separation.

By April 2005, the Veteran was having "severe" bilateral hearing loss, and on neuropsychological evaluation report, it was noted that his poor hearing may have been "affecting the quality of auditory sensory input and, subsequently, [the Veteran's] cognitive functioning."  The reporting physician also indicated that he had been informed that the Veteran had been fitted with a hearing aid.

In August 2007 VA treatment record reflected that a cranial nerve examination was negative for defects other than decreased hearing bilaterally, and in March 2009 the Veteran reported a decline in hearing acuity since a prior audiological evaluation in October 2006.  Audio evaluation revealed mild to moderate lease severe sloping sensorineural hearing loss between 250 Hz and 8000 Hz in the right ear and speech discrimination of 36 percent.  Audio evaluation of the left ear revealed mild sensorineural hearing loss from 250 Hz to 2000 Hz, moderate to severe hearing loss from 3000 Hz to 8000 Hz, and speech discrimination of 96 percent.  Tympanograms were within normal limits bilaterally.  The evaluating audiologist noted a "slight decrease in pure tone thresholds and a drop in speech discrimination at the right ear," compared with the Veteran's October 2006 audiological evaluation.

On VA examination in September 2009, the Veteran denied vertigo, head trauma, a familial history of hearing loss, and ear pathology.  He reported that tinnitus onset in 2003 and was described as a mild, constant, high-pitched ringing in the right ear.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
70
80
90
90
LEFT
35
40
30
60
60

Speech audiometry revealed speech recognition ability of 36 percent in the right ear and of 96 percent in the left ear.  The examiner recognized that exposure to either impulse sounds or continuous noise can result in temporary threshold shifts, and the continuous exposure to loud noises can cause hearing loss.  The examiner noted, however, that because such exposure causes damage at the time of exposure, the Veteran's normal exit examination indicates that any reduction in hearing acuity was recovered without permanent loss.  The examiner also opined that there is no scientific evidence supporting the notion that damage to the ears continues long after noise exposure ends.  Because the Veteran's service treatment records reveal that his hearing was normal during service, to include at separation, the examiner concluded that in-service noise exposure was not related to his current hearing loss.  Rather, he indicated that the current hearing loss was most likely caused by years of "significant occupational noise exposure, aging, medical and environmental factors."

With regard to tinnitus, it was noted that tinnitus is commonly associated with noise-induced hearing loss, but may also be secondary to problems not associated with the ears including exposure to caffeine, nicotine, alcohol, stress, fatigue, and medications.  The VA examiner noted the Veteran's August 2006 endorsement that tinnitus onset in 2003 and accordingly concluded that tinnitus was unrelated to in-service noise exposure.

In April 2009 the Veteran was seen by a VA physician who noted the Veterans exposure to helicopter noise during service and opined that his asymmetric neurosensory hearing loss was likely secondary to acoustic trauma in service.  In arriving at this conclusion, the position provided no underlying rationale or explanation, indicating only that on examination the Veterans tympanic membranes were clear bilaterally.

The Board's finds that neither hearing loss nor tinnitus are related to service.  To the extent that the Veteran's endorsement of in-service noise exposure to aircraft is consistent with the nature of his service, the Board accepts that he was so-exposed.  

With regard to the positive nexus opinion offered in April 2009, the Board finds that opinion is of no probative value.  Specifically, the opinion was reached without review of the claims file and contained no underlying rationale to support the conclusion reached.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).

Of far greater probative value is the September 2009 VA examiner's opinions which are reached following review of the entire claims file, physical examination of the Veteran, and consideration of the Veteran's in-service and post service noise exposure.  Not only did the examiner indicate that the claimed disorders were unrelated to service, he went on to identify likely alternative etiologies of such disorders including, post service noise exposure and aging.

Thus, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Residuals of Metastatic Seminoma

The Veteran contends that in-service exposure to ionizing radiation led to his development in the early 1990s of cancer, diagnosed as metastatic seminoma, which was treated with chemotherapy.  The Veteran does not contend, and service treatment records do not reveal, any treatment referable to cancer, to include cancerous growth in the testicles, abdomen, or lungs.  In support of his contentions, the Veteran submitted a September 2007 letter from a private physician which referred to the Veteran's claimed disorders as including "melanoma of the testicle, metastatic to the abdomen, with evidence of metastasis to the lung."  With regard to the lungs specifically, in his May 2005 claim for benefits, the Veteran indicated that he has difficulty breathing and that he believes such difficulty is related to "chemo scars on [his] lungs from cancer" as a result of radiation and herbicide exposure.

The Veteran is competent to testify on matters including such symptoms as shortness of breath and abdominal discomfort as these are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the diagnosis of cancer and attribution of post-service metastatic seminoma to in-service exposure to ionizing radiation more than 23 years prior is well beyond the Veteran's lay competence.  Thus, while his testimony regarding onset and duration of symptomatology and treatment are competent, his endorsement of a link between such symptomatology and service is of no probative value in establishing entitlement to service connection for metastatic seminoma or cancer of the testicle, abdomen or lungs.

The Board is left to consider whether the Veteran's service, to include exposure to ionizing radiation, is related to post-service development of metastatic seminoma, and if so whether the Veteran has any residual disabilities as a result of such disorder for which service connection may be established.

Special provisions relate to those veterans exposed to ionizing radiation and herbicide agents during service.  A "radiation exposed Veteran" is one who while, serving on active duty or on active duty for training or inactive duty for training, participated in a radiation-risk activity.  "Radiation-risk activity" includes service in a capacity which, if performed as an employee of the Department of Energy would qualify the individual as a member of the Special Exposure Cohort under § 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000.  See 38 C.F.R. § 3.309 (2013).  The Board recognizes that from October 1966 through June 1968 Veteran's duties included assignment as an x-ray technician.

38 C.F.R. § 3.311 provides instruction in the development of claims based on exposure to ionizing radiation.  To that end, the VA conducted appropriate development in order to determine the Veteran's level of exposure to radiation including by contacting the U.S. Army Aviation and Missile Command which supplied a full history of the Veteran's exposure.  Based on such development, it was determined that the Veteran was exposed to a total of 0.013 rem (roentgen equivalent in man) during service between January 1967 at October 1967.

Diseases subject to presumptive service connection based on participation in a "radiation-risk activity" and ionizing radiation exposure are the following: (i) leukemia (other than chronic lymphocytic leukemia); (ii) cancer of the thyroid; (iii) cancer of the breast; (iv) cancer of the pharynx; (v) cancer of the esophagus; (vi) cancer of the stomach; (vii) cancer of the small intestine; (viii) cancer of the pancreas; (ix) multiple myelomas; (x) lymphomas (except Hodgkin's disease); (xi) cancer of the bile ducts; (xii) cancer of the gall bladder; (xiii) primary liver cancer (except if cirrhosis or hepatitis B is indicated); (xiv) cancer of the salivary gland; (xv) cancer of the urinary tract; (xvi) bronchial alveolar carcinoma; (xvii) cancer of the bone; (xviii) cancer of the brain; (xix) cancer of the colon; (xx) cancer of the lung; and (xxi) cancer of the ovary.  38 C.F.R. § 3.309(d)(2) (2013).

Notwithstanding the above, the United States Court of Appeals for the Federal Circuit has held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for any given disability, the claim must nonetheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F. 3d 1039, 1043-1044 (Fed. Cir. 1994).  Thus, the Board must not only determine whether the Veteran has a disability that is recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability is otherwise the result of active service.

As an initial matter, the Board finds that the Veteran has not been diagnosed at any point in the past with a disability for which presumptive service connection may be established under 38 C.F.R. § 3.309(d)(2).  In June 1991 the Veteran presented to a private facility with a two month history of a left testicular mass, consistent with metastatic seminoma.  Computerized tomography (CT) scans of the chest were "probably normal," with two distinct nodules identified.  A hematology-oncology note indicated that the nodules could not be completely ruled out as being metastatic seminoma, although consultation with the radiologist revealed that the density of the masses indicated that they were "probably benign granulomas."  A physical examination showed the Veteran's lungs to be clear, and his abdomen was soft with well-heeled scar at the site of an orchiectomy.  The Veteran's private physician recommended that his metastatic seminoma be treated with chemotherapy rather than radiation therapy in part because the physician was "not entirely convinced that the lung nodules were benign."  The Veteran was subsequently admitted to a non-VA medical facility for chemotherapy treatment of testicular seminoma with metastases to the abdomen.

On follow-up evaluation in September 1991, CT imaging revealed complete "or near complete resolution" of the lymphadenopathy in the abdomen, and that the Veteran's lungs were clear.  On follow-up in November 1991, three months after the end of chemotherapy, the Veteran's private physician indicated that he had had an "outstanding response and he has no evidence of residual viable disease in the abdomen."  In September 1992, CT imaging of the abdomen was completely normal and without evidence of residual metastatic disease, and CT imaging in October 2001 revealed no metastatic disease in the lungs, and imaging of the abdomen was "essentially negative."

The Board has carefully reviewed and considered the entire claims file, including all available records associated with the 1991 - 1992 diagnosis and treatment of metastatic seminoma, and finds that an April 2006 report from the Director of VA Compensation and Pension Services to be highly probative in establishing that the record contains no definitive diagnosis of any specific type of cancer.  The Director acknowledged reports of benign lung disease, but made a medical determination that the evidence revealed a "subjective history of testicular cancer" with metastases to the lungs, kidney, and liver, but no definitive diagnosis of any single type of cancer.  Even to the extent that there may have been a diagnosis of testicular cancer, such cancer is not subject to presumptive service connection under the provisions of 38 C.F.R. § 3.309(d)(2).

In June 2006 the Director of VA Compensation and Pension Services requested an opinion from VA's Undersecretary for Health which included an administrative finding of a diagnosis of seminoma of the left testicle in 1991, 23 years after the last exposure to ionizing radiation working as an x-ray technician during service.  The Director noted the Veteran's history did not include smoking, and that he worked as a truck driver, mechanic, and rancher following separation from service.  She also noted that the Veteran's father had been diagnosed with leukemia and his mother diagnosed with ovarian cancer in their lifetimes.  In response, VA's Chief Public Health and Environmental Hazards Officer reported that there was no causal association between radiation exposure and cancer of the testes found in epidemiological studies.  He opined that it was unlikely that the Veteran's seminoma was attributable to occupational exposure to ionizing radiation during service, and indicated that in arriving at this conclusion he had relied on the Interactive Radioepidemiological Program of the National Institute of Occupational Safety and Health which had calculated a probability of causation of such disease to be 0.04 percent given the Veteran's level of radiation exposure.

In July 2007, the Veteran underwent a general medical evaluation, the report of which stated that the Veteran's history included testicular cancer with metastases to the liver, kidneys, and lungs in 1991.  The statement appeared to have been merely report of history as offered by the Veteran, and it was noted that recent CT imaging of the chest, abdomen, and pelvis were negative.

On VA examination in May 2008, the examiner conducted a thorough review of the Veteran's treatment history determined that there was no indication of a definitive diagnosis of metastatic lung cancer.  The Veteran's current complaints included nonproductive cough and shortness of breath with exertion.  The examiner noted that a July 2005 bronchoscopy ruled out interstitial lung disease and the pathology report that same month indicated minimal interstitial fibrosis with no evidence of neoplasm, granuloma, or active inflammatory exudation.  Nonetheless, a June 2005 respiratory status report indicated restrictive lung disease with moderate diffusion barrier.  Based on a physical evaluation and review of the Veteran's claims file, the examiner determined that the Veteran had not had metastatic lung disease. 

In July 2008, it was noted that the Veteran had a history of cancer however he was found to be "completely symptom-free."  A chest x-ray in June of that year had been normal and showed that his lungs were "basically clear."  The Veteran did have increasing shortness of breath which was of "undetermined etiology."

In a September 2007 letter from a private physician it was noted that a 1997 medical treatise indicated that ionizing radiation has been recognized as being capable of producing severe testicular damage.  The physician noted that since undergoing chemotherapy treatment, the Veteran's symptoms have included weight loss, depression, memory deficits, executive cognitive reasoning deficits, as well as "[b]rain damage and inability to drive because of seizures."  He went on to incorrectly surmise that the 0.04 percent probability of causation based on the Veteran's level of in-service radiation exposure - as determined by VA's Chief Public Health and Environmental Hazards Officer - was the equivalent to 40 out of 1000 (rather than 4 out of 10,000).  

In assessing the probative value of the September 2007 private physician's written statements, the Board notes that he does not indicate what evidence he reviewed or considered, to include whether he had the opportunity to review the Veteran's extensive claims file or records of his history of treatment between 1991 and 1992.  Additionally, the Board finds the opinion to be entirely lacking in statements attributing a specific diagnosed disease - including a cancer or metastatic seminoma - to service or in-service radiation exposure.  Rather the physician's statements amount to general contentions and restatements of facts already of record but without additional analysis, consideration, or definitive conclusion.  Based on the foregoing, the September 2007 private physician's statement is of no probative value in establishing a connection between in-service radiation exposure and one or more post service disorders, including diagnosed metastatic seminoma.

Having reviewed the entire claims file, the Board finds that the Veteran was exposed to ionizing radiation during service and that he was diagnosed with metastatic seminoma approximately 23 years after separation from service, but that metastatic seminoma was not incurred in or otherwise related to service.  Additionally, the Board finds that the Veteran does not have any disabilities, or residuals of disabilities, associated with radiation exposure.  Thus, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Lung Disorder

In addition to the Veteran's above contentions that he had lung cancer as a result of in-service radiation, in May 2005 the Veteran also indicate that current lung symptoms were due to exposure to herbicide exposure during service.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a) (2013).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.

The Veteran has not endorsed service within the Republic of Vietnam, but rather has stated that while stationed in Korea and along the Demilitarized Zone, he was exposed to Agent Orange.  An August 2009 VA Form - 3101 administrative determination confirmed that there was no evidence of such exposure during the Veteran's period of service and thus the Board need not consider entitlement on a presumptive basis as due to exposure to Agent Orange.  Nonetheless, where the evidence does not warrant presumptive service connection, an appellant is not precluded from establishing service connection with proof of direct causation.  Combee, 34 F.3d 1039.

Service treatment records do not reflect any complaints referable to the lungs, and on separation examination in May 1968 the lungs were normal and the Veteran affirmatively denied any history of asthma, shortness of breath, pain or pressure in the chest, or chronic cough.

The Board's finds that the Veteran does not have a current respiratory disorder related to service, including exposure to ionizing radiation or Agent Orange.  Generally, private and VA treatment records reflect a history which includes some upper respiratory infections and complaints of shortness of breath, and a more recent diagnosis of restrictive lung disease.

Following separation from service, the Veteran had a complex medical history which included treatment of metastatic seminoma in 1991 and 1992 as noted above.  In December 1996, the Veteran reported having had a series of upper respiratory infections over the preceding month productive of cough and a substernal pressure particularly when lying down at night.  On physical examination, there is no evidence of wheezing and the lungs were "quite clear in all lung fields."  The assessment was of an upper respiratory infection with bronchitis.  

The record shows some history of dyspnea, particularly on exertion.  Generally, on treatments in 1997, 1998, and 1999, the lungs were clear.  Radiographic imaging evidence throughout the record indicates that any pathology which may have been present in the lungs in 1991, resolved.  CT scans and chest x-rays in November 2001 were normal and without evidence of metastatic disease.  In February 2005, imaging of the chest and lungs did reveal a moderately dense segmental infiltrate in the left lung base which had not been present on prior imaging study in February 2004.  Although x-ray imaging was productive of only partial inspiration of the lungs, it was suggested that this was reflective of "poor effort versus restrictive disease." 

X-ray examination in March 2005 revealed again that the lungs were clear, there were no pleural effusions, and no acute lung disease was present.  In July 2005, transbronchial biopsies of the lung indicated minimal interstitial fibrosis, but no evidence of neoplasm, granuloma, or active inflammatory exudation, and no recognizable fungi or pneumocystis.

On examination in May 2008, the Veteran's claims file was completely reviewed including records of treatment for metastatic seminoma beginning in 1991.  The examiner conducted an extensive review and consideration of the Veteran's history of treatment but found no evidence of metastatic lung disease.  Based on historical reports, the examiner concluded that there was a history of restrictive lung disease on stage III exercise respiratory tests and that his current lung condition is consistent with restrictive lung disease with moderate diffusion barrier.

The Veteran's assertions include that shortness of breath is related either to Agent Orange exposure or to "chemo scars on [his] lungs" as a result of cancer treatment.  As discussed above the record indicates that the Veteran was not exposed to Agent Orange during service, and to the extent that he believes current symptomatology is associated with chemotherapy treatment of metastatic seminoma, that disorder is not service-connected.  While the Veteran is competent to report on symptoms capable of lay observation, such as shortness of breath, the determination that any current lung disorder is related to service is a complex medical assessment well beyond the Veteran's lay competence.  Layno.  See also King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).

Thus, the Board finds that the Veteran did not have in-service symptomatology related to the lungs, and there is no competent evidence associating his current restrictive lung disease is not related to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for PTSD

The Veteran contends that a current acquired psychiatric disorder, to include PTSD, is related to either in-service stressors or his post service diagnoses of metastatic seminoma.  As an initial matter, the Board reiterates that metastatic seminoma has not been service-connected and thus the Board will primarily focus on the Veteran's claim of direct, rather than secondary, service connection.

In a December 2008 statement, the Veteran specifically stated that as a combat medic he regularly witnessed incidents of death while stationed along the Demilitarized Zone in Korea.  The Veteran stated that while in service he witnessed gunshot wounds, ordinance explosion residuals, and the death of "more than one American soldier."  The Veteran stated that these events took place between 1966 and 1967.

Service connection for PTSD requires the presence of three elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2013).  With respect to the third element, if the evidence shows that a veteran engaged in combat and the veteran is claiming a combat-related stressor, no credible supporting evidence is required.  Id., see Doran v. Brown, 6 Vet. App. 283 (1994).  

For the purposes of establishing service connection, medical evidence diagnosing PTSD must be in accordance with 38 C.F.R. § 4.125(a), which refers to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV) as the source of criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  

A veteran's testimony, by itself, can establish the occurrence of an in-service stressor event if the requirements of 38 C.F.R. § 3.304(f)(3) are met.  The revised 38 C.F.R. § 3.304(f)(3) reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010).  

The revised 38 C.F.R. § 3.304(f)(3) provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

For purposes of 38 C.F.R. § 3.304(f)(3) "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.  75 Fed. Reg. 39843, 39852 (July 13, 2010).  

In substance, under the revised 38 C.F.R. § 3.304(f)(3) service connection can be granted for PTSD if the evidence demonstrates a current diagnosis of PTSD (rendered by an examiner specified by the regulation); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  

A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, in reviewing the immediate case the Board has taken an expansive view of the Veteran's claim pursuant to Clemons.

In August 2009, VA requested that the Veteran provide additional details in order to verify his claimed in-service stressors.  Specifically, the Veteran was asked to identify the names of service personnel and casualties, and the units to which he was assigned, and identification of dates within a 60-day period associated with the stressor events which he had identified.  Unfortunately, the Veteran did not respond to this request and in September 2009 VA made a formal finding of lack of information required to corroborate in-service stressors.  Because the alleged in-service stressors do not relate to fear of hostile military or terrorist activity, the provisions of 38 C.F.R. § 3.304(f)(3) are not for application.

Nonetheless, while an in-service stressor event has not been verified, the Board has considered whether any current acquired psychiatric disorder may be related to service, and finds that one is not.  

Service treatment records do not include any treatment referable to a psychiatric condition.  On separation examination in May 1968 the Veteran was psychiatrically normal and he affirmatively denied any history of nervous troubles, loss of memory or amnesia, depression or excessive worry, frequent were terrifying nightmares, or frequent trouble sleeping.

Generally, post-service treatment records show a history of differential diagnoses including for PTSD, depression, and anxiety.  The first record with regard to mental health following separation from service is an oncology note from June 1991 which indicated a concern that "the emotional aspect of his [cancer] is going to be extremely difficult, particularly limitations in [the Veteran's] activities."  On follow-up in November 1991, three months following the cessation of chemotherapy for treatment of metastatic seminoma, the Veteran was reportedly emotionally doing well and was not at risk for psychosocial problems.

In March 2003 the Veteran was referred for possible PTSD and difficulty with memory problems.  PTSD symptoms included nightmares "for years", intrusive thoughts about his job as a medic during service, a history of alcohol abuse, and increased startle response when awakened, and difficulty being physically close with others.  Following a complete review, the Veteran was diagnosed with anxiety and depression, but PTSD was ruled out.

The record also includes a history of seizures following what were described in a psychological evaluation in April 2005 as "significant head injuries with [lost consciousness]" in 1969 and 1976.  A December 2012 VA treatment record indicates that depression is commonly seen in individuals who have histories of seizures and brain trauma.  

The Board finds the Veteran does not have a current acquired psychiatric disorder which is related to service.  While the Veteran clearly had a mental health history which includes psychiatric diagnoses, none have been related to service or an in-service event.  Particularly probative, is a September 2007 letter from a private physician who noted that since undergoing chemotherapy the Veteran has been depressed, has had memory deficits, deficits in executive cognitive reasoning, increases in irritability, and an inability to socially adapt.  The physician drew attention to the Veteran's contention of psychological stress after having been told that he had only a short amount of time to live while undergoing treatment for metastatic seminoma, and opined that psychogenic PTSD is a "well-known" occurrence in cancer survivors.

While the Veteran is competent to report symptoms such as anxiety and depression, he is not competent to relate an acquired psychiatric disorder, to include PTSD, to service.  Layno.  Of greater probative value is the September 2007 private physician's statement regarding a connection between the Veteran's current psychological health and his treatment for metastatic seminoma.

Having reviewed the entire record, the Board finds that the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Numerous notice letters were sent to the Veteran, including in November 2007.  To the extent that VA's duty to notify was satisfied subsequent to the initial adjudication of the issue relating to hearing loss, tinnitus, lung cancer, and metastatic seminoma, these issues were readjudicated, most recently, with the issuance of a statement of the case in November 2009, thus curing any timing defect.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the notice sent to the Veteran has complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment.  According to a VA examination report from May 2008, the Veteran indicated that he had been "on disability" for the prior four years "mostly related to" a seizure disorder, transient ischemic attacks, and degenerative disc disease of the lumbosacral spine.  The Veteran has not identified any outstanding evidence which is pertinent to the current claims on appeal.  Thus, although VA did not seek Social Security Administration disability records, the duty to assist the Veteran in acquiring relevant evidence has nonetheless been met.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").  

The duty to assist was further satisfied by VA examinations in May 2008, and September 2009, during which examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met with regard to hearing loss, tinnitus, lung cancer, and metastatic seminoma for which VA examinations were conducted.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.

The Veteran did not receive a VA examination regarding an acquired psychiatric disorder.  In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed above, service treatment records are silent as to any complaints or treatment regarding mental health.  Furthermore, there is no evidence of record, other than the Veteran's lay statements, associating PTSD with service or a service-connected disability.  To that end the Board reiterates the Veteran is not currently service-connected for any disabilities and that no claimed in-service stressor event has been verified.  Consequently, a VA examination as to the etiology of the claimed disorder is not warranted, even under the low threshold of McLendon.





	

	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for residuals of metastatic seminoma is denied.

Service connection for a lung disorder is denied.

Service connection for an acquired psychiatric disorder is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


